Appeal from an order of the Family Court, Queens County, dated August 13,1979, which, upon appellant’s admission to a petition, adjudicated him a person in need of supervision and placed him with the Commissioner of Social Services for the Hawthorne Cedar Knolls School for one year. Order reversed, as a matter of discretion in the interest of justice, without costs or disbursements, and the petition is dismissed. The Family Court’s failure to advise appellant, prior to his admission, of his statutory right to remain silent (see Family Ct Act, § 741, subd [a]) and its failure to conduct further inquiry into the basis for the admission where appellant exhibited confusion and emotional distress during the allocution require reversal of the order under review (see Matter of Joseph G., 52 AD2d 924). As the terms of the order have already been satisfied, the petition is dismissed as a matter of discretion in the interest of justice (see People v Fondal, 64 AD2d 638). Titone, J. P., Lazer, Cohalan and Weinstein, JJ., concur.